Opinion by
Mr. Chief Justice Sterrett,
This appeal is from the decree that has been considered and affirmed in an opinion just filed in Emerick’s Estate, supra, 191, No. 2, of January term, 1895.
We find nothing in the record that would justify us in sus*197taining any of appellant’s assignments of error; nor do we think that either of them requires discussion. The rejected claims were not liens on the land when the same was sold. The claims of David Dunkle and John A. Swartz, referred to in the fourth specification, were based on notes of the intestate which were barred by the statute of limitations. The Dunkle note is dated March 81, 1882, and the Swartz note May 12,1880, both payable one day after date. Nothing appears to have been done whereby the lien of either was extended beyond the period of five years from the decease of the maker. Neither of the specifications is sustained.
Decree affirmed and appeal dismissed with costs to be paid by the appellant.